64 N.Y.2d 854 (1985)
The People of the State of New York, Respondent,
v.
Little Luke Roberts, Also Known as Luke Arrington, Appellant.
Court of Appeals of the State of New York.
Decided February 14, 1985.
Michael J. Hutter for appellant.
Sol Greenberg, District Attorney (Renee Z. Farnham of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in the memorandum of the Appellate Division (103 AD2d 975).